DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 10 and 19 recite two distinct labels “housing” and “track” which conflict with the disclosed figures which show “housing” (5) and “track” (500) to be directed to a single common element.  See fig.3 showing both reference characters to designate the same element.  See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
The limitation “the take-up release section includes a first curved end being positioned at a first end of the straight rail section of the track and a second curved end being positioned at a second end of the straight rail section of the track” (claims 1, 10 and 19) is unclear.  More particularly it is unclear how a single “section” can have both the “first end” and “second end” which are shown two be two separate sections (plural) on opposite sides of the straight rail section.
The claim 2 (and claim 11) limitation “the gear housing is provided with the take-up release section on at least one side of the straight rail section” is set forth in claim 1 from which claim 3 depends such that it is unclear how the redundant repetition is to further limit the invention.
The claim 3 (and claim 12) limitation “the take-up release section is disposed at at least one end of the straight rail section” is set forth in claim 1 from which claim 3 depends such that it is unclear how the redundant repetition is to further limit the invention.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The scope of limitations in claim 2 was previously set forth in the latter portion of claim 1 from which claim 2 depends.  Claim 11 similarly fails to further limit claim 10 from which it depends.  Applicant may cancel the claims, amend the claim to place the claims in proper dependent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang CN203047187 in view of Vahle US10137785.
Modification: Wang discloses a rack and housing track having a straight middle section,  one curved end and one straight end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both ends to be curved since one would have easily recognized that two curved ends better save space than only one curved end.  Additionally, the desirability/obviousness of curving the ends for space saving purposes was expressly taught by Vahle (see col.9, ll.1-15).  Such modification would necessarily read on applicant’s claims as follows: 
Claims 1 (and claim 10 and claim 19).  Wang as modified above suggests a shift drive comprising: an actuating mechanism (5) capable of being driven by a driving mechanism (7), the actuating mechanism [being] for connection to a gearbox (gearbox between 7 and 5); a rack (6) linked with the actuating mechanism, at least one end (curved left end of 6 as seen in fig.1) of the rack being capable of recoverable deformation, the rack including a connection portion (8) and the connection portion being connected to the actuating mechanism through a connecting member (3, 4); and a gear housing (housing that houses 1 and 6) provided with an induction gear (1) that meshes with the rack, the gear housing having a track (track of housing that houses 1 and 6) and including a track slot (slot in housing track that receives 6 therein) that receives the rack therein, the track having a straight rail section (straight section of housing track that receives the middle straight section of 6) and a take-up release section (left and right end sections of the housing track that receives the ends of 6), wherein an end portion (left curved portion of 6) of the rack is capable of a recoverable deformation that slides in or out of the take-up release section, wherein the take-up release section includes a first curved end (left curved end of housing track that receives of left curved end of 6) being positioned at a first end of the straight rail section of the track and a second curved end (right end of housing track modified in the paragraph above to be curved rather than straight) being positioned at a second end of the straight rail section of the track.
Claims 2 (and claim 11).  The shift drive of claim 1 (and claim 10), wherein the gear housing is provided with the take-up release section on at least one side of the straight rail section (see fig.1).  
Claim 3 (and claim 12).  The shift drive of claims 1 (and claim 10), wherein the straight rail section is located below the induction gear, and the take-up release section is disposed at at least one end of the straight rail section (see figures).  
Claim 4 (and claim 13 and claim 20).  The shift drive of claim 3 (and claim 12 and claim 19), wherein both ends of the straight rail section are bent upward and downward (in that they are taught by Vahle to be both bent vertical which has both upward and downward direction either away or toward the straight center section), respectively, to form two take-up release sections which are located in the same plane as the straight rail section.  
Claim 5 (and claim 14).  The shift drive of claim 1 (and claim 10), wherein the connection portion is provided with a rigid holding portion (holding portion of 8) thereon, and the connecting member is a protrusion (protruding rod 3 and/or pin 4) extending from the rigid holding portion toward the actuating mechanism and inserted into a connecting hole (hole in 5 necessarily receiving pin 4) provided in the actuating mechanism.1  
Claim 7 (and claim 16).  The shift drive of claim 1 (and claim 10), wherein the rack is provided with a plurality of longitudinally spaced notches (notches between teeth of 6 as seen in fig.2) at least on a side wall near the end portion of the rack that is capable of the recoverable deformation, so that the end portion of the rack that is capable of the recoverable deformation is bent in a drag-reducing manner to enter the take-up release section.  

Allowable Subject Matter
Claims 6, 8, 9, 15, 17 and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Wang does not expressly state that the connection of pin 4 to gear 5 includes a hole in 5 receiving pin 4 such is necessarily the case.  Alternatively, the examiner takes Official Notice that it was routinely known to be desirable to obtain a pin connection via a hole in the part connected thereto for the purpose of providing a secure connection.